DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, 16-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 10,390,455 – hereinafter, “Chow”) in view of Bell et al. (US 5,212,626 – hereinafter, “Bell”.  Cited on the 892 dated 10/12/2021).
With respect to claim 10, Chow teaches (In Fig 1 and the text thereto) a circuit board (104) for separating temperature domains in cooled systems, the circuit board comprising: at least one first component (102) configured to be cooled by a first cooling system (114, 122); and at least one second component (Col. 4, ll. 50-53, “other circuit components”) conductively coupled to the first component (102) by a superconductive portion (110, where in Col. 3, l. 65 -  Col. 4, l. 2 Chow discloses the use of carbon nanotubes and in Col. 6, ll. 5-9 Chow discloses that such carbon nanotubes are superconductors at cryogenic temperatures) of a power plane (110 + 118, Col. 5, ll. 1-3, “power”) of the circuit board.  Chow further teaches that the superconductive portion includes any suitable structure providing an electrical connection with limited thermal transfer but fails to specifically teach or suggest that the superconductive portion of the power plane is a high temperature cuprate superconductor.  Bell, however, teaches using a high temperature cuprate superconductor (yttrium-barium-copper oxide) as a superconductive portion of a power plane of a circuit board (Col. 2, ll. 30-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell with that of Chow, such that the electrical conductors (110) of Chow comprise a cuprate superconductor such as yttrium-barium-copper oxide, as taught by Bell, since doing so would provide for a superconductive portion which allows for superconducting above the boiling point of liquid nitrogen thus allowing for relatively warm amounts of liquid nitrogen to be used if desired.
With respect to claim 19, Chow teaches (In Fig 1 and the text thereto) an apparatus for separating temperature domains in cooled systems, the apparatus comprising: a first cooling system (114, 122); and a circuit board (104) comprising: at first components (102, Col. 5, ll. 15-17, 29-33) configured to be cooled by the first cooling system; at least one second component (Col. 4, ll. 50-53, “other circuit components”) conductively coupled to the first component conductively by a superconductive portion (110, where in Col. 3, l. 65 -  Col. 4, l. 2 Chow discloses the use of carbon nanotubes and in Col. 6, ll. 5-9 Chow discloses that such carbon nanotubes are superconductors at cryogenic temperatures) of a power plane (110 + 118, Col. 5, ll. 1-3, “power”) of the circuit board.  Chow further teaches that the superconductive portion includes any suitable structure providing an electrical connection with limited thermal transfer but fails to specifically teach or suggest that the superconductive portion of the power plane is a high temperature cuprate superconductor.  Bell, however, teaches using a high temperature cuprate superconductor (yttrium-barium-copper oxide) as a superconductive portion of a power plane of a circuit board (Col. 2, ll. 30-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell with that of Chow, such that the electrical conductors (110) of Chow comprise a cuprate superconductor such as yttrium-barium-copper oxide, as taught by Bell, since doing so would provide for a superconductive portion which allows for superconducting above the boiling point of liquid nitrogen thus allowing for relatively warm amounts of liquid nitrogen to be used if desired.
With respect to claims 11 and 20, Chow further teaches that the at least one second component is configured to be cooled by a second cooling system (IE natural convection) configured to provide a lesser degree of cooling relative to the first cooling system.
With respect to claims 12 and 21, Chow further teaches that the at least one second component (“other circuit components”) is conductively coupled to the at least one first component (102) by bridging the superconductive portion (110) of the power plane of the circuit board to a non-superconductive portion (118) of the power plane that is conductively coupled to the at least one second component (Col. 4, ll. 50-53).
With respect to claims 13 and 22, Chow further teaches an insulating material (116) between the at least one second component (“other circuit components”) and the first cooling system (114, 122, see Fig 1).
With respect to claims 16 and 25, Chow further teaches that the first cooling system comprises a cryogenic cooling system (Col. 1, ll. 7-10, Col. 3, ll. 6-8).
With respect to claims 17 and 26, Chow further teaches that the first cooling system is configured to provide cooling meeting or falling below a superconductivity threshold associated with the superconductive portion (110) of the power plane (See: Col. 3, l. 58 – Col. 4, l. 2. and Col. 6, ll. 5-9, wherein in order for the carbon nanotubes to be, “thermally insulative” the first cooling system must be able to provide cooling to the point that the carbon nanotubes are superconductive).
With respect to claims 18 and 27, Chow further teaches that the second cooling system (IE natural convection) is configured to provide cooling above a superconductivity threshold associated with the superconductive portion of the power plane (While Chow does not specifically disclose the temperature of the air used to cool the other components on the circuit board, it is safely assumed to be higher than the superconductivity threshold temperature of the superconductive portion since Chow relies on insulative layers (108, 116) to prevent parasitic heat flux from the atmosphere around the first component. Col. 4, ll. 46-49.  Further, Chow relies on the superconductive portion (110) being thermally insulating to also protect from parasitic heat flux. Col. 3, ll. 58-65).
With respect to method claims 1-4, 7-9, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Chow reference (See the above rejection to claims 10-13, 16-18).
With respect to claims 14 and 23, Chow as modified by Bell teaches the limitations of claims 10 and 19 as per above but fails to specifically each or suggest that the first component comprises a CPU.  The Examiner hereby takes Official Notice of the conventionality of having an integrated circuit chip, such as the one disclosed by Chow, be a CPU.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the integrated circuit chip (102) of Chow be a CPU since doing so would allow for the integrated circuit to perform high level processing.
With respect to method claim 5, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Chow and Bell references as modified by the Examiner’s Official Notice.

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Bell and further in view of Murakami et al. (US 8,787,021 – hereinafter, “Murakami”).
With respect to claims 15 and 24, Chow as modified by Bell teaches the limitations of claims 10 and 19 as per above but fails to specifically teach or suggest that the second component comprises a voltage regulator module.  Murakami, however, teaches (In Fig 2) mounting a voltage regulator module (222) on a PCB (202) adjacent at least one first component which is an integrated circuit (224).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Murakami with that of Chow, such that the other circuit component of Chow is a voltage regulator module, as taught by Murakami, since doing so would allow for a stable operating voltage to be supplied to the integrated circuit (102) of Chow.
With respect to method claim 6, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Chow reference as modified by Murakami.



Response to Arguments
	With respect to the Applicant’s remarks to claims 1, 10 and 19 that Chow fails to specifically teach or suggest the amended limitations of each (Present remarks page 8, last paragraph) the Examiner agrees and notes that the previous anticipation rejection to claims 1, 10 and 19 have been withdrawn.  However a new grounds rejection to claims 1, 10, and 19 are provided above in view of Chow and Bell.  Indeed, Bell is believed to remedy the deficiency of Chow since Bell teaches using a cuprate superconductor as a power plane portion in a circuit board. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835